Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered. Regarding the Halldorsson et al reference, the examiner interprets “prestretched” and “unstretched” as the same thing, before being stretching or non-stretched. 
 
For the Record
For this action, the examiner has interpreted “different elongation” as “different elasticities”. Should the examiner include the definition of simply a length? Applicant must comment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-12, 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Halldorsson et al (10,376,391).
Halldorsson et al teaches a prosthetic liner having a textile cover (see abstract). 

    PNG
    media_image1.png
    829
    423
    media_image1.png
    Greyscale


Referring to at least figures 1-2, the textile cover has at least first and second regions (12, 14) each with a different elongation (interpreted as the different elasticities).
Figure 1 shows the first region in a non-flexed state; see column 3, lines 38-39. Inherently or obviously, the elastomeric layer is applied in this non-flexed state. The claim requires the first region 12 is in a prestretched (before stretching or non-stretched) configuration in at least one orientation relative to the axis of the prosthetic liner and locked and maintained in the prestretched configuration according to the layer of cured elastomeric material located along a surface of the textile cover which is inherently accomplished or would have been obvious to have tried with predictable results.


Regarding the elastomeric material, the specification teaches:
The elastomeric layer may be a polymeric material continuously defined along a length and inner periphery of the fabric layer. The elastomeric material is distinguishable over a fabric because it is preferably a solid mass of material, such as silicone, that is molded to the shape of the device and fabric layer (i.e., tubular and conical forms). The elastomeric layer can have uniform properties, such as thickness, longitudinal elongation length, and axial elongation across both the first and second regions. Alternatively, the elastomeric layer is preferably tailored to have variable properties corresponding to the first and second regions, to better approximate the properties to the respective region. 

The demarcation between the first region and second region are shown by any one of the lines.
Claim 5, the axis is not defined and can be the longitudinal axis. Also, see column 6, lines 33-47.
Claim 6, the liner is curved which varies the demarcation. Also, see column 6, lines 33-47.
Claims 7-8, see figures 1-2 showing the first and second regions with the same elongation.
Claims 10-11, 18, the distal end comprises both regions, the proximal end comprises both regions.

Claim 19, locked in configuration is interpreted as the textile of the first region are unmovable relative to each other in the cured elastomer.

Claims 1, 2-12, 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Halldorsson et al (10,376,391).
Halldorsson et al teaches a prosthetic liner having a textile cover (see abstract). 

    PNG
    media_image1.png
    829
    423
    media_image1.png
    Greyscale



Figure 1 shows the liner in a non-flexed state; see column 3, lines 38-39. Halldorsson et al teaches:
  In a first embodiment, a prosthetic device, such as a liner or sleeve, has first and second regions divided by a plane or longitudinal line extending between first and second ends of the device. The device includes a continuously knit elasticized fabric layer including a first set of yarns about a circumference of the device through the first and second regions. The fabric layer in the first region has a first elasticity, and the fabric layer in the second region has a second elasticity greater than the first elasticity in the first region, which results in a variable tensioned structure. An elastomeric layer may be formed along an interior surface of the fabric layer.

Halldorsson et al teaches the second region 14 may have a looser knit than the first region 12. The claim requires the first region is in a prestretched configuration in at least one orientation relative to the axis of the prosthetic liner and locked and maintained in the prestretched configuration according to the layer of cured elastomeric material located along a surface of the textile cover; and, the second region is unstretched relative to the first region with the layer of elastomeric material secured thereon.
It would have been obvious to one having ordinary skill in the art that have constructed a variable tensioned liner wherein the looser knit of the second region is unstrecteched relative to the first region when the elastomeric material is secured thereon to achieve a variable tensioned liner that easier expands in the first region when variable tensioned liner to reduce any bunching or gathering of the liner behind the knee. See column 5, line 38 – column 6, line 4.
It is the examiner’s position that the claims maybe considered product-by-process claims which do not patentably distinguish the product. See MPEP 2113.

Regarding the elastomeric material, the specification teaches:
The elastomeric layer may be a polymeric material continuously defined along a length and inner periphery of the fabric layer. The elastomeric material is distinguishable over a fabric because it is preferably a solid mass of material, such as silicone, that is molded to the shape of the device and fabric layer (i.e., tubular and conical forms). The elastomeric layer can have uniform properties, such as thickness, longitudinal elongation length, and axial elongation across both the first and second regions. Alternatively, the elastomeric layer is preferably tailored to have variable properties corresponding to the first and second regions, to better approximate the properties to the respective region. 

The demarcation between the first region and second region are shown by any one of the lines.
Claim 5, the axis is not defined and can be the longitudinal axis. Also, see column 6, lines 33-47.
Claim 6, the liner is curved which varies the demarcation. Also, see column 6, lines 33-47.
Claims 7-8, see figures 1-2 showing the first and second regions with the same elongation.

Claims 17, see cap 22.
Claim 19, locked in configuration is interpreted as the textile of the first region are unmovable relative to each other in the cured elastomer.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774